          Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 Bridgett Moses Rucker,                                                Civil Action No: 5:19-cv-685
                                            Plaintiff,

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Trans Union LLC;
 Experian Information Solutions, Inc.;
 Well Fargo Bank, NA;
 and Western-Shamrock Corporation.

                                         Defendant(s).


Plaintiff Bridgett Moses Rucker (hereinafter, “Plaintiff”), brings this Complaint by and through her

attorneys, Stein Saks, PLLC, against Defendant Trans Union, LLC (“Transunion”), Defendant

Experian Information Solutions, Inc., (“Experian”) Defendant Well Fargo Bank NA (“Wells

Fargo”) and Defendant Western-Shamrock Corporation (“Western Shamrock”), respectfully sets

forth, complains, and alleges, upon information and belief, the following:



                                 JURISDICTION AND VENUE

   1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

       U.S.C. § 1681p et seq.

   2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

       acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business

       here.


                                                                                                     1
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 2 of 23



3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).



                                         PARTIES

4. Plaintiff is a resident of the State of Texas, County of Bexar, residing at 11330 Estufa Cyn,

   San Antonio, TX 78245.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

6. Defendant Experian Information Services, LLC is a consumer reporting agency as defined

   by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

   judicial district. Defendant Experian is a Ohio corporation registered to do business in the

   State of Texas, and may be served with process upon Corporation Service Company its

   registered agent for service of process at 1999 Bryan St, Ste 900, Dallas, TX 75201-3140.

7. At all times material hereto, Experian is a consumer reporting agency regularly engaged in

   the business of assembling, evaluating and disbursing information concerning consumers

   for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

   § 1681(d) to third parties.

8. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

9. Defendant Transunion is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f)

   and conducts substantial and regular business activities in this judicial district. Defendant

   Transunion is a Delaware corporation registered to do business in the State of Texas, and
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 3 of 23



   may be served with process upon the Prentice-Hall Corporation System, its registered

   agent for service of process at 211 East 7th Street, Ste 620, Austin, TX, 78701.

10. At all times material hereto, Transunion is a consumer reporting agency regularly engaged

   in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under 15

   U.S.C. § 1681(d) to third parties.

11. At all times material hereto, Transunion disbursed such consumer reports to third parties

   under a contract for monetary compensation.

12. Defendant Western-Shamrock is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address of 801 S Abe St, Ste 2-A,

   San Angelo, TX 76903-6735 and an address for service c/o its registered agent Scott

   Wisniewski, at 801 S Abe St, Ste 2-A, San Angelo, TX 76903-6735.


13. Defendant Wells Fargo Bank is a person who furnishes information to consumer reporting

   agencies under 15 U.S.C. § 1681s-2 with an address of 464 California St, San Francisco,

   CA 94104.


                             FACTUAL ALLEGATIONS

14. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 4 of 23



                          Wells Fargo Dispute and Violation (Experian)


15. On information and belief, on a date better known to Defendant Experian, Experian

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to her Wells Fargo account.

16. The inaccurate information furnished by Defendant Wells Fargo and published by

   Defendant Experian is inaccurate since the credit reports lists several inaccurate late

   payments and the past due balance is incorrect since the account is charged off it should be

   zero.

17. Defendants have been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.

18. Plaintiff notified Experian that she disputed the accuracy of the information Experian was

   reporting, on or around September 27, 2018.

19. It is believed and therefore averred that Defendant Experian notified Defendant Wells

   Fargo of Plaintiff’s dispute.

20. Upon receipt of the dispute of the account from the Plaintiff by Experian, Wells Fargo

   failed to conduct a reasonable investigation and continued to report false and inaccurate

   adverse information on the consumer report of the Plaintiff with respect to the disputed

   account, including continuing to list the inaccurate late payments and a past due balance.

21. Additionally, Wells Fargo failed to mark the account as disputed, despite being required to

   do so.

22. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the dispute account, Experian did not evaluate or consider any of
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 5 of 23



   the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

23. Notwithstanding Plaintiff’s efforts, Defendant Experian sent Plaintiff correspondence

   indicating its intent to continue publishing the inaccurate information and Defendant

   Experian continued to publish and disseminate such inaccurate information to other third

   parties, persons, entities and credit grantors.

24. As of the date of the filing of the filing of this Complaint, Defendant Experian continues to

   furnish credit data which is inaccurate and materially misleading, and Defendant

   Experian’s reporting of the above-referenced trade line continues to be inaccurate and

   materially misleading.

25. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

   score.

26. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

   result of the inaccurate information on Plaintiff’s credit file.




                         Wells Fargo Dispute and Violation (Transunion)


27. On information and belief, on a date better known to Defendant Transunion, Transunion

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to her Wells Fargo account.

28. The inaccurate information furnished by Defendant Wells Fargo and published by

   Defendant Transunion is inaccurate since the credit reports lists several inaccurate late

   payments and a past due balance when the account has been written off and charged off.
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 6 of 23



29. Defendants have been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.

30. Plaintiff notified Transunion that she disputed the accuracy of the information Experian

   was reporting, on or around September 27, 2018.

31. It is believed and therefore averred that Defendant Transunion notified Defendant Wells

   Fargo of Plaintiff’s dispute.

32. Upon receipt of the dispute of the account from the Plaintiff by Transunion, Wells Fargo

   failed to conduct a reasonable investigation and continued to report false and inaccurate

   adverse information on the consumer report of the Plaintiff with respect to the disputed

   account, including continuing to list the inaccurate late payments.

33. Additionally, Wells Fargo failed to mark the account as disputed, despite being required to

   do so.

34. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the dispute account, Transunion did not evaluate or consider any

   of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

35. Notwithstanding Plaintiff’s efforts, Defendant Transunion sent Plaintiff correspondence

   indicating its intent to continue publishing the inaccurate information and Defendant

   Transunion continued to publish and disseminate such inaccurate information to other third

   parties, persons, entities and credit grantors.
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 7 of 23



36. As of the date of the filing of the filing of this Complaint, Defendant Transunion continues

   to furnish credit data which is inaccurate and materially misleading, and Defendant

   Transunion’s reporting of the above-referenced trade line continues to be inaccurate and

   materially misleading.

37. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

   score.

38. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

   result of the inaccurate information on Plaintiff’s credit file.



                            Western Shamrock Dispute and Violation



39. On information and belief, on a date better known to Defendant Transunion, Transunion

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to her Western Shamrock account.

40. The inaccurate information furnished by Defendant Western Shamrock and published by

   Defendant Transunion is inaccurate since the account lists a balance amount that is

   inaccurate. Specifically, contradictory past due and balance amounts, when the debt is

   charged off, they should be equal.

41. Defendants have been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.

42. Plaintiff notified Transunion that she disputed the accuracy of the information Transunion

   was reporting, on or around September 27, 2018.
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 8 of 23



43. It is believed and therefore averred that Defendant Transunion notified Defendant Western

   Shamrock of Plaintiff’s dispute.

44. Upon receipt of the dispute of the account from the Plaintiff by Transunion, Western

   Shamrock failed to conduct a reasonable investigation and continued to report false and

   inaccurate adverse information on the consumer report of the Plaintiff with respect to the

   disputed account, including continuing to report inaccurate balance amounts.

45. Additionally, Western Shamrock failed to mark the account as disputed, despite being

   required to do so.

46. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the dispute account, Transunion did not evaluate or consider any

   of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

47. Notwithstanding Plaintiff’s efforts, Defendant Transunion sent Plaintiff correspondence

   indicating its intent to continue publishing the inaccurate information and Defendant

   Transunion continued to publish and disseminate such inaccurate information to other third

   parties, persons, entities and credit grantors.

48. As of the date of the filing of the filing of this Complaint, Defendant Transunion continues

   to furnish credit data which is inaccurate and materially misleading, and Defendant

   Experian’s reporting of the above-referenced trade line continues to be inaccurate and

   materially misleading.

49. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

   score.
       Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 9 of 23



50. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

   result of the inaccurate information on Plaintiff’s credit file.



                               FIRST CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Experian)
51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully state herein with the same force and effect as if the same were set forth at length herein.

52. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.,

53. Experian violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Experian maintained concerning the Plaintiff.

54. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

   to comply with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff after

               a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which Defendant

               Experian had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;
         Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 10 of 23



              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   55. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   56. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681(n).

   57. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).



                                 SECOND CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Experian)
   58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 11 of 23



59. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.,

60. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

   credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

   reinvestigation and by failing to maintain reasonable procedures with which to verify the

   disputed information in the credit file of the Plaintiff.

61. Experian has negligently failed to comply with the Act. The failure of Experian to comply

   with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff after

               a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which Defendant

               Experian had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

               the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Experian to

               delete;
         Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 12 of 23



              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   62. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   63. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to damages

       under 15 U.S.C. § 1681o.

   64. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                                  THIRD CAUSE OF ACTION
                       (Willful Violation of the FCRA as to Transunion)
   65. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.

   66. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.,

   67. Transunion violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Transunion maintained concerning the Plaintiff.

   68. Transunion has willfully and recklessly failed to comply with the Act. The failure of

       Transunion to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 13 of 23



           b) The failure to correct erroneous personal information regarding the Plaintiff after

               a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which Defendant

               Transunion had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

               the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Transunion

               to delete;

           h) The failure to take adequate steps to verify information Transunion had reason to

               believe was inaccurate before including it in the credit report of the consumer.

69. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

70. The conduct, action and inaction of Transunion was willful rendering Experian liable for

   actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

   Jury pursuant to 15 U.S.C. § 1681(n).

71. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

   an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).
         Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 14 of 23



   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).



                                 FOURTH CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Transunion)
   72. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.

   73. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   74. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

       the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which to

       verify the disputed information in the credit file of the Plaintiff.

   75. Transunion has negligently failed to comply with the Act. The failure of Transunion to

       comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff after

                   a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which Defendant

                   Transunion had notice was inaccurate;
         Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 15 of 23



              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Transunion

                  to delete;

              h) The failure to take adequate steps to verify information Transunion had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   76. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   77. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   78. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).



                                  FIFTH CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Defendant Wells Fargo)
   79. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.
      Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 16 of 23



80. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.,

81. Pursuant to the Act, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

82. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

83. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above listed above must report the results to other agencies which were

   supplied such information.

84. Defendant Wells Fargo violated 15 U.S.C. § 1681s2-b by the publishing of the Account

   Liability Representation; by failing to fully and improperly investigate the dispute of the

   Plaintiff with respect to the Account Liability Representation; by failing to review all

   relevant information regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

85. Specifically, Defendant Wells Fargo continued to report this account with inaccurate late

   payments and inaccurate balance information.

86. Additionally, Defendant Wells Fargo failed to mark the account with a disputed notation,

   despite receiving the dispute letter.

87. As a result of the conduct, action and inaction of the Defendant Wells Fargo, the Plaintiff

   suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,
         Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 17 of 23



       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   88. The conduct, action and inaction of Defendant Wells Fargo was willful, rendering Defendant

       Wells Fargo liable for actual, statutory and punitive damages in an amount to be determined

       by a jury pursuant to 15 U.S.C. § 1601(n).

   89. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant Wells

       Fargo in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).

   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant Wells Fargo for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).

                                  SIXTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Defendant Wells Fargo)
   90. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.

   91. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   92. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   93. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.
       Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 18 of 23



94. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above named Defendant must report the results to other agencies which

   were supplied such information.

95. Defendant Wells Fargo is liable to the Plaintiff for failing to comply with the requirements

   imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

96. After receiving the Dispute Notice from Experian and Transunion, Defendant Wells Fargo

   negligently failed to conduct its reinvestigation in good faith.

97. A reasonable investigation would require a furnisher such as Defendant Wells Fargo to

   consider and evaluate a specific dispute by the consumer, along with all other facts, evidence

   and materials provided by the agency to the furnisher.

98. Additionally, the Defendant Wells Fargo failed to mark the account as disputed after

   receiving the dispute letter.

99. The conduct, action and inaction of Defendant Wells Fargo was negligent, entitling the

   Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

100.       As a result of the conduct, action and inaction of the Defendant Wells Fargo, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

   from credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

   credit denials.

101.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

   Defendant Wells Fargo in an amount to be determined by the Court pursuant to 15 U.S.C.

   § 1601(n) and 1681o.
          Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 19 of 23



   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant Wells Fargo, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).

                                  SEVENTH CAUSE OF ACTION
             (Willful Violation of the FCRA as to Defendant Western Shamrock)
   102.           Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at length

       herein.

   103.           This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

       et seq.,

   104.           Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   105.           Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.

   106.           The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above listed above must report the results to other

       agencies which were supplied such information.

   107.           Defendant Western Shamrock violated 15 U.S.C. § 1681s2-b by the publishing of

       the Account Liability Representation; by failing to fully and improperly investigate the

       dispute of the Plaintiff with respect to the Account Liability Representation; by failing to
          Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 20 of 23



       review all relevant information regarding same by failing to correctly report results of an

       accurate investigation to the credit reporting agencies.

   108.          Specifically, Defendant Western Shamrock continued to report to the credit bureaus

       contradictory information regarding the balance owed.

   109.          Additionally, Defendant Western Shamrock failed to mark the account with a

       disputed notation, despite receiving the dispute letter.

   110.          As a result of the conduct, action and inaction of the Defendant Western Shamrock,

       the Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       credit denials.

   111.          The conduct, action and inaction of Defendant Western Shamrock was willful,

       rendering Defendant Western Shamrock liable for actual, statutory and punitive damages in

       an amount to be determined by a jury pursuant to 15 U.S.C. § 1601(n).

   112.          The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Wells Fargo in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n).

   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant Western Shamrock for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).

                                  EIGHTH CAUSE OF ACTION
           (Negligent Violation of the FCRA as to Defendant Western Shamrock)
   113.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at length

       herein.
       Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 21 of 23



114.       This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.,

115.       Pursuant to the Act, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

116.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

   agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

   The furnisher must then conduct a timely investigation of the disputed information and

   review all relevant information provided by the agency.

117.       The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate, the

   information from a furnisher such as the above-named Defendant must report the results to

   other agencies which were supplied such information.

118.       Defendant Western Shamrock is liable to the Plaintiff for failing to comply with the

   requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

119.       After receiving the Dispute Notice from Transunion, Defendant Western Shamrock

   negligently failed to conduct its reinvestigation in good faith.

120.       A reasonable investigation would require a furnisher such as Defendant Western

   Shamrock to consider and evaluate a specific dispute by the consumer, along with all other

   facts, evidence and materials provided by the agency to the furnisher.

121.       Specifically, Defendant Western Shamrock continued to report to the credit bureau

   inaccurate and contradictory balance amounts.
          Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 22 of 23



   122.        Additionally, the Defendant Western Shamrock failed to mark the account as

       disputed after receiving the dispute letter.

   123.        The conduct, action and inaction of Defendant Western Shamrock was negligent,

       entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   124.        As a result of the conduct, action and inaction of the Defendant Western Shamrock,

       the Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       credit denials.

   125.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Western Shamrock in an amount to be determined by the Court pursuant to 15

       U.S.C. § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Bridgett Moses Rucker, an individual, demands judgment in her favor

against Defendant Western Shamrock, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                                   DEMAND FOR TRIAL BY JURY

   126.        Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

       issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from the each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

           each negligent violation as alleged herein;
        Case 5:19-cv-00685-XR Document 1 Filed 06/14/19 Page 23 of 23



      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.


Dated: June 14, 2019                               Respectfully Submitted,

                                                   STEIN SAKS, PLLC

                                                   /s/ Yaakov Saks
                                                   Yaakov Saks, Esq.
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Tel: 201-282-6500
                                                   ysaks@steinsakslegal.com
